Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the fabricated actuator element further formed by the claimed steps “depositing a first portion of a conductive layer on a substrate; depositing a sacrificial layer proximate the first portion of the conductive layer; depositing a first conductive layer on the sacrificial layer; and depositing a second conductive portion of the conductive layer on the first conductive layer , the second portion of the conductive layer having an end proximal to and contacting at least part of the first portion of the conductive layer and a distal end, the second portion of the conductive layer spanning from the proximal end to the distal end” don’t further limit the steps introduced in claim 1.  The elements “a conductive layer”, “a substrate”, “a sacrificial layer”, “a first conductive layer”, “a second conductive layer”, “an end” and “a distal end” claimed are not positively ascertained since these elements are introduced in claim 1, thus not clear whether these elements are referring back to what’s claimed in claim 1 or adding additional elements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torashima et al (US 9,986,342 B2).

Regarding claims 1 and 10, Torashima et al discloses a method of post-processing an actuator element (Figs. 3A-3F and columns 7-9), the method comprising: 
receiving a fabricated actuator element including: 
a conductive/semiconducting layer (the first electrode 41 is made of conductive materials) contacting a substrate (50); 
sacrificial layer (43) proximate the conductive layer (41); and 
a first dielectric layer (the first membrane 47) on the sacrificial layer (see Fig. 3C and Fig. 3D, the first membrane 47 is on the sacrificial layer 43); 


depositing a second dielectric (the second membrane 48) on a portion of the conductive layer at the distal end (see Fig. 3F); and 
removing the sacrificial layer (column 8, lines 40-43).

Regarding claims 2 and 11, the method of claim 1, wherein depositing the second dielectric (48) comprises depositing silicon nitride on the portion of the conductive layer at the distal end (column 9, lines 25-35).

Regarding claims 4 and 13, the method of claim 1, wherein depositing the second dielectric (column 11, line 13) comprises: depositing the second dielectric with plasma-enhanced chemical vapor deposition (PECVD, column 11, lines 12-14); and patterning the second dielectric to achieve a desired bending moment near the distal end of the conductive layer (column 11, lines 13-18).

Regarding claim 6, the method of claim 1, wherein the conductive layer is a metallic layer (column 7, lines 51-53, Titanium or aluminum used as the material for the first electrode 41).

Regarding claim 7, the method of claim 1, wherein the fabricated actuator element is formed by: depositing a first portion of a conductive layer on a substrate; depositing a sacrificial layer proximate the first portion of the conductive layer; depositing a first conductive layer on the sacrificial layer; and depositing a second conductive portion of the conductive layer on the first conductive layer , the second 

Regarding claim 8, the method of claim 7, wherein depositing the first portion of the conductive layer comprises depositing one of gold or aluminum (column 7, lines 51-53, Titanium or aluminum used as the material for the first electrode 41).

Regarding claim 9, the method of claim 7, wherein depositing the second portion of the conductive layer comprises depositing one of gold or aluminum (column 7, lines 51-53, Titanium or aluminum used as the material for the first electrode 41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Torashima et al.

It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to deposit the second dielectric comprising silicon dioxide, instead of silicon nitride, since these are functionally equivalent, choosing one material over the other would be within the ordinary skill in the art.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Torashima et al in view of Slicker et al (US 2012/0067709 A1).
Torashima et al discloses the claimed invention as set forth above except for the fabricated actuator element is formed using a PolyMUMPs foundry fabrication process.
Slicker et al discloses the fabricated actuator element that is formed using a PolyMUMPs foundry fabrication process (para [0007]).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to fabricate actuator element that is formed using a PolyMUMPs foundry fabrication process as taught by Slicker et al for the purpose of providing high actuation forces while the actuator generally remains in-plane (see para [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/24/2022
/EUNCHA P CHERRY/               Primary Examiner, Art Unit 2872